Exhibit 10.12

 

MCI Corporate Variable Pay Plan

Effective January 1, 2005

 

I. Purpose

 

The company believes in pay for contribution. The MCI Corporate Variable Pay
Plan (the “plan”) provides variable compensation tied to the achievement of
Board approved corporate business plans to eligible MCI management staff and
selected named individual contributors. It is intended that successful
individual performance and contribution will relate directly to the company’s
attainment of corporate financial, operational and customer satisfaction goals.

 

II. Plan Period

 

There are two performance periods each year. The first Plan Period is January
through June; the second Plan Period is July through December.

 

III. Eligibility

 

All full-time, non-commissioned managerial employees or equivalent technical
ladder Individual Contributors are eligible for participation in the plan.
Participants will be named prior to the beginning of each Plan Period and must
remain continuously employed through the date of award payment to receive an
award.

 

Participants who do not work throughout the Plan Period, due to death,
disability, leave of absence or retirement will have their award prorated for
the period of time they worked. Newly hired employees participation will be
prorated for the number of months of employment during the Plan Period.

 

Employees who participate in the Sales Commission Plan and this plan during the
Plan Period will earn an award in each based upon their performance in each and
prorated for the time of participation in each. Participation and receipt of an
award under this plan for a Plan Period does not guarantee continued
participation in future Plan Periods.

 

Participants whose performance does not meet performance standards, or whose
behavior is not in keeping with the Guiding Principles or who have been
terminated for cause may have their award reduced or forfeited at the discretion
of executive management.

 

IV. Plan Methodology

 

The Plan utilizes a balanced scorecard methodology. All participants will
establish four Key Results Areas (KRAs) with metrics at the beginning of the
Plan Period. The KRAs will consist of financial measures or other key
performance indicators around customer perspectives, business processes and
organizational growth and innovation as determined by the CEO to contribute to
the achievement of the company business plans.

 

The Compensation Committee will approve target incentive compensation award
levels for each category of participant at the start of the Plan Period. The
target award is expressed as a percentage of base salary.

 

The Committee will approve the threshold level for any payments under the plan,
the performance targets for baseline awards and the performance level at which
the maximum payout can be earned at the beginning of each Plan Period.

 

At the discretion of the CEO, additional thresholds, targets or payout criteria
may be established for each business unit or staff functions.



--------------------------------------------------------------------------------

V. Funding the Corporate Variable Pay Plan Pools

 

For each Plan Period, the company must meet the threshold established by the
Compensation Committee to pay out any variable pay awards. Each business unit or
staff function must also meet the thresholds or targets established by the CEO
for payout.

 

The award pools will be determined by the sum of all Participants’ base salaries
multiplied by the Participant’s target award. This sum or “baseline pool” will
then be adjusted up or down at the end of the Plan Period based on the financial
performance of the company and, if appropriate, a business unit. The maximum
adjustment is 150% of the baseline pool.

 

VI. Determination of Individual Awards

 

At the end of the Plan Period, each participant’s target award is formulaically
adjusted up or down based on the financial performance of the company or
business unit such that the sum of these adjusted targets equals the amount of
the adjusted baseline pool.

 

The participant’s manager will evaluate each of the participant’s KRAs and make
adjustments up or down for individual performance. These adjustments will range
from 0 to 150%. However, increases in one participant’s award must be offset by
reductions in others such that the adjusted baseline pool is not exceeded. In no
event will the result of the pool adjustment or an individual performance
adjustment cause any individual’s award to be more than twice the individual’s
target award.

 

In the case of a transfer from one business unit to another mid-PlanPeriod, the
financial measure used will be prorated for the time spent in each unit during
the plan period.

 

VII. Payout of Awards

 

The CEO will approve the award proposals for all participants in the plan. The
Compensation Committee will approve aggregate payments under this plan and will
specifically approve awards to the direct reports of the CEO. The Committee will
rely upon the Chief Financial Officer’s certification of corporate and business
unit financial performance in their administration of the plan. The Executive
Vice President, Human Resources will arrange payment of these awards, resolve
any disputes on award calculation or eligibility, perfect any administrative
oversight in accord with the terms of the plan and implement resultant
adjustments in pool size and individual award.

 

Awards will be paid out as soon as practical following the approval of the
Compensation Committee. Employees on leave of absence status at the time of
payout may receive their bonus when they return to active employment status.

 

VIII. Amendment or Termination of the Plan

 

This Plan is not intended to create a term of employment between the employee
and the company; and the company may amend, supplement, supersede or terminate
this Plan at any time at the discretion of executive management with approval of
the Committee.